DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 20-22, 24-31, 33-37 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to applicant’s argument that Wang is silent about a film resistor comprising a piezoresistive layer and does not teach to apply the compound for which calculations are made in piezoresistive layers, the examiner respectfully agrees. However, the combination of Sahagen, Yajima or Cole, and Prest teaches all the limitations of the independent claims 37 and 39. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22, 24, 35-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 22, the claim  recites that “the first transition metal carbide has an excess of transition metal”. The term “excess” is a relative term and is not clearly defined by the claim. Furthermore, the specification does not provide a standard of ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, it’s unclear whether the term “excess” refers to an amount that is more than necessary, which may render the device inoperable if there is more transition metal than desireable for the resistor to function properly. Further clarification is respectfully requested. 
Regarding claim 35, it’s unclear whether the recitations of “a piezoresistive layer” and “a first transition metal carbide” are the same as or different from those previously recited in claim 37. Further clarification is respectfully requested.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claims 20, 24 and 31-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 20, the recites the same limitations, regarding the composition of the first transitional metal carbide, as those previously disclosed in the independent claim 37.  Therefore, the claim does not further define or limit the subject matter of the independent claim 27. 	Regarding claim 31, the claims recites “a thin-film sensor” and describes the further  limiting features of the the thin-film sensor, such as the membrane and the support body. However, by merely reciting “a first film resistor according to claim 37”, the claim does not further limiting or define the subject matter of the first film resistor of claim 27. Rather, the claim only defines and describes the limitations of the thin-film resistor. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 24-26, 29, 31, 33, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sahagen (U.S. Pat. No. 5,174,926) in view of Yajima et al. (U.S. Pat. No. 4,894,635) (hereafter Yajima) and in further view of Prest et al. (U.S. Pat No. 9,915,573) (hereafter Prest).
Regarding claim 37, Sahagen teaches a film resistor comprising: a piezoresistive layer (i.e., piezoresistive elements 44, wherein ceramic metal compounds may be substituted for silicon as piezoresistive thin film layers on sapphire) (see Fig. 3); but does not explicitly teach that the piezoresistive layer comprises a first transition metal carbide as a main constituent and at least one additive material selected from the group consisting of transition metal nitrides, second transition metal carbides and mixtures thereof, wherein the first transition metal carbide contains a transition metal selected from the group consisting of Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, W and combinations thereof.  
Regarding the composition of the piezoresistive layer, Yajima teaches a resistive layer (i.e., electrical resistive portion 4a) (see Fig. 1b) comprising a first transition metal carbide as a main constituent and wherein the first transition metal carbide contains a transition metal selected from the group consisting of Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, W and combinations thereof (i.e., electrical resistive portion 4a in the form of a thick-film layer substantially consists of a powder which includes, as a principal electrically conductive component or components, at least one material selected from the group which consists of: borides, carbides, nitrides and silicides of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo and W) (see Column 4, line 34, to Column 5, line 11). In view of the teaching of Yajima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a first transition metal carbide material in order to form a resistive device exhibiting an excellent physical characteristics at comparatively elevated operating temperatures. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (see MPEP 2144.07).
Regarding the at least one additive material, Sahagen as modified by Yajima as disclosed above does not directly or explicitly teach the at least one additive material. However, Prest teaches at least one additive material selected from the group consisting of transition metal nitrides, second transition metal carbides and mixtures thereof (i.e., pressure sensor comprising a bulk-solidifying amorphous alloy, wherein the amorphous alloy can further include additional element of at least one of cobalt, manganese, zirconium, tantalum, niobium, tungsten, yttrium, titanium, vanadium and hafnium to form carbides and further improve wear and corrosion resistance) (see Column 14, line 18, to Column 15, line 49). In view of the teaching of Prest, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an additive material in order to improve wear and corrosion resistance. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (see MPEP 2144.07).
Regarding claim 20, Sahagen as modified by Yajima and Prest as disclosed above does not directly or explicitly teach that the first transition metal carbide contains a transition metal selected from the group consisting of Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, W and combinations thereof. However, Yajima teaches that the first transition metal carbide contains a transition metal selected from the group consisting of Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, W and combinations thereof (i.e., electrical resistive portion 4a in the form of a thick-film layer substantially consists of a powder which includes, as a principal electrically conductive component or components, at least one material selected from the group which consists of: borides, carbides, nitrides and silicides of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo and W) (see Column 4, line 34, to Column 5, line 11). In view of the teaching of Yajima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a first transition metal carbide material in order to form a resistive device exhibiting an excellent physical characteristics at comparatively elevated operating temperatures. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (see MPEP 2144.07).
Regarding claim 22, Sahagen as modified by Yajima and Prest as disclosed above does not directly or explicitly teach that the first transition metal carbide has an excess of transition metal. However, Yajima teaches that the first transition metal carbide has an excess of transition metal (i.e., electrical resistive portion 4a in the form of a thick-film layer substantially consists of a powder which includes, as a principal electrically conductive component or components, at least one material selected from the group which consists of: borides, carbides, nitrides and silicides of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo and W) (see Column 4, line 34, to Column 5, line 11). In view of the teaching of Yajima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a first transition metal carbide material in order to form a resistive device exhibiting an excellent physical characteristics at comparatively elevated operating temperatures. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (see MPEP 2144.07).
Regarding claim 25, Sahagen as modified by Yajima and Prest as disclosed above does not directly or explicitly teach that the additive material is tungsten carbide. However, Prest teaches that the additive material is tungsten carbide (i.e., pressure sensor comprising a bulk-solidifying amorphous alloy, wherein the amorphous alloy can further include additional element of at least one of cobalt, manganese, zirconium, tantalum, niobium, tungsten, yttrium, titanium, vanadium and hafnium to form carbides and further improve wear and corrosion resistance) (see Column 14, line 18, to Column 15, line 49). In view of the teaching of Prest, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an additive material in order to improve wear and corrosion resistance. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (see MPEP 2144.07).
Regarding claim 26, Sahagen as modified by Yajima and Prest as disclosed above does not directly or explicitly teach that the first transition metal carbide and the additive material form a mixed crystal. However, Prest teaches that the first transition metal carbide (i.e., the amorphous alloy can comprise the element Zr, Hf, Ti, Cu, Ni, Pt, Pd, Fe, Mg, Au, La, Ag, Al, Mo, Nb, Be, or combinations thereof) (see Column 8, line 54, to Column 14, line 64) and the additive material (i.e., amorphous alloy system can further include additional elements such as additional transitional metal elements, including Nb, Cr, V, and Co) (see Column 8, line 54, to Column 14, line 64) form a mixed crystal (i.e., a material can have an amorphous phase, a crystalline phase, or both. The amorphous and crystalline phases can have the same chemical composition and differ only in the microstructure—i.e., one amorphous and the other crystalline) (see Column 8, line 54, to Column 14, line 64). In view of the teaching of Prest, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the combination of materials in order to further improve wear and corrosion resistance. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (see MPEP 2144.07).
Regarding claim 29, Sahagen teaches that the piezoresistive layer has a coefficient of thermal expansion in a range from 9 ppm/K to 15 ppm/K inclusive (i.e., the proper compound ratios in cermets can yield approximately 200 parts per million/oF. or 200 parts per million/K. coefficients of resistance over a broad temperature range from cryogenic temperatures (e.g., 77K.) to about 700 oC) (see Column 6, line 51, to Column 7, line 10). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (see MPEP 2144.07).
Regarding claim 31, Sahagen teaches a thin-film sensor comprising: a first film resistor (i.e., piezoresistive elements 44) (see Fig. 3); a membrane on which the first film resistor is arranged (i.e., diaphragm 18) (see Fig. 3); and a support body to which the membrane is fastened (i.e., pressure cell base 20) (see Fig. 2), the membrane being configured to be movable relative to the support body (i.e., the pressure causes the diaphragm 18 to flex into the cavity 22) (see Column 5, lines 26-53).  
Regarding claim 33, Sahagen teaches that the membrane and the support body comprise a material selected from the group consisting of ceramic (i.e., sapphire diaphragm 18 and pressure cell base 20 may be made from aluminum oxide ceramic) (see Column 11, lines 19-42) and metal.  
Regarding claim 35, Sahagen teaches a second film resistor (i.e., piezoresistive elements 44) (see Fig. 3); but does not explicitly teach that the second film resistor includes a piezoresistive layer comprising a first transition metal carbide.  
Regarding the composition of the piezoresistive layer, Sahagen as modified by Yajima and Prest as disclosed above does not directly or explicitly teach the firs transition metal carbide. However, Yajima teaches a first transition metal carbide (i.e., electrical resistive portion 4a in the form of a thick-film layer substantially consists of a powder which includes, as a principal electrically conductive component or components, at least one material selected from the group which consists of: borides, carbides, nitrides and silicides of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo and W) (see Column 4, line 34, to Column 5, line 11). In view of the teaching of Yajima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a first transition metal carbide material in order to form a resistive device exhibiting an excellent physical characteristics at comparatively elevated operating temperatures. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (see MPEP 2144.07) and that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
Regarding claim 24, Sahagen as modified by Yajima and Prest as disclosed above does not directly or explicitly teach that the piezoresistive layer of the second film resistor comprises at least one additive material selected from the group consisting of transition metal nitrides, second transition metal carbides and mixtures thereof. However, Prest teaches at least one additive material selected from the group consisting of transition metal nitrides, second transition metal carbides and mixtures thereof (i.e., pressure sensor comprising a bulk-solidifying amorphous alloy, wherein the amorphous alloy can further include additional element of at least one of cobalt, manganese, zirconium, tantalum, niobium, tungsten, yttrium, titanium, vanadium and hafnium to form carbides and further improve wear and corrosion resistance) (see Column 14, line 18, to Column 15, line 49). In view of the teaching of Prest, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an additive material in order to improve wear and corrosion resistance. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (see MPEP 2144.07) and that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
Regarding claim 36, Sahagen teaches that one of the first or second film resistor is configured to measure temperature (i.e., the compensation circuitry may receive an input from a temperature sensor and employ a curve fitting algorithm to enhance the accuracy of the transducer over a broad temperature range) (see Column 5, line 54, to Column 6, line 8).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sahagen (U.S. Pat. No. 5,174,926) in view of Yajima et al. (U.S. Pat. No. 4,894,635) (hereafter Yajima) and in further view of Prest et al. (U.S. Pat No. 9,915,573) (hereafter Prest) and Sugino et al. (U.S. Pat. No. 5,652,394) (hereafter Sugino).
Regarding claim 21, Sahagen as modified by Yajima and Prest as disclosed above does not directly or explicitly teach that the first transition metal carbide is Cr3C2.  
Regarding the first transition metal carbide, Sugino teaches that the first transition metal carbide is Cr3C2 (i.e., a stress sensor is attached to a measuring object for measuring a stress applied. The stress sensor comprises a steel material having such a texture that a granular carbide comprising element M; wherein M represents at least one element selected from Fe, Al, B, Co, Cr, Mn, Mo, Nb, Ni, Si, Sn, Ti, U, V, W, and Zr; C; and unavoidable impurities; when the carbide is an M3C compound, the grain diameter and grain size distribution of the carbide can be easily regulated, enabling stress sensors having excellent temperature characteristics to be easily provided) (see Column 4, line 15, to Column 6, line 19). In view of the teaching of Sugino, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a transitional carbide material in order to regulate the thermal stability of the resistor device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (see MPEP 2144.07). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sahagen (U.S. Pat. No. 5,174,926) in view of Yajima et al. (U.S. Pat. No. 4,894,635) (hereafter Yajima) and in further view of Prest et al. (U.S. Pat No. 9,915,573) (hereafter Prest) and Cole et al. (U.S. Pat. No. 8,284,012) (hereafter Cole).
Regarding claim 27, Sahagen as modified by Yajima and Prest as disclosed above does not directly or explicitly teach that the first transition metal carbide is polycrystalline. However, Cole teaches that the first transition metal carbide is polycrystalline (i.e., the TiC thin film layer 104 is polycrystalline) (see Column 3, lines 11-20). In view of the teaching of Cole, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the polycrystalline transitional metal in order to form a thin film resistor having high chemical and mechanical stability while still providing sufficient low bulk resistivity. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (see MPEP 2144.07).
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sahagen (U.S. Pat. No. 5,174,926) in view of Yajima et al. (U.S. Pat. No. 4,894,635) (hereafter Yajima) and in further view of Prest et al. (U.S. Pat No. 9,915,573) (hereafter Prest) and Harden et al. (U.S. Pat. No. 4,028,276) (hereafter Harden)
Regarding claim 28, Sahagen as modified by Yajima and Prest as disclosed above does not directly or explicitly teach that crystals of the first transition metal carbide have an oxide layer on their surface. However, Harden teaches that crystals of the first transition metal carbide have an oxide layer on their surface (i.e., carbides in Groups III, IV, V, VI carbides may oxidize) (see Column 4, line 46, to Column 5, line 49). In view of the teaching of Harden, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the first transition metal carbide would have an oxide layer on the surface, as a well-known matter in the arts. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (see MPEP 2144.07).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sahagen (U.S. Pat. No. 5,174,926) in view of Yajima et al. (U.S. Pat. No. 4,894,635) (hereafter Yajima) and in further view of Prest et al. (U.S. Pat No. 9,915,573) (hereafter Prest) and Cole et al. (U.S. Pat. No. 8,284,012) (hereafter Cole).
Regarding claim 30, Sahagen as modified by Yajima and Prest as disclosed above does not directly or explicitly teach electric contacts comprising the first transition metal carbide. However, Cole teaches electric contacts comprising the first transition metal carbide (i.e., conductive terminals 106 include TiC) (see Fig. 2D). In view of the teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the first transition metal carbide in order to form electrical contacts having high chemical and mechanical stability while still providing sufficient low bulk resistivity. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (see MPEP 2144.07).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sahagen (U.S. Pat. No. 5,174,926) in view of Yajima et al. (U.S. Pat. No. 4,894,635) (hereafter Yajima) and in further view of Prest et al. (U.S. Pat No. 9,915,573) (hereafter Prest) and Seki et al. (U.S. Pat. No. 6,981,410) (hereafter Seki)
Regarding claim 34, Sahagen as modified by Yajima and Prest as disclosed above does not directly or explicitly teach that the membrane and the support body comprise a material selected from the group consisting of stainless steel and yttrium-stabilized zirconium oxide. However, Seki teaches that the membrane and the support body comprise a material selected from the group consisting of stainless steel (i.e., substrate 124 is made of stainless steel) (see Column 3, line 66, to Column 4, line 10). In view of the teaching of Seki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a stainless steel material in order to form a transducer with improved sensitivity.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sahagen (U.S. Pat. No. 5,174,926) in view of Cole et al. (U.S. Pat. No. 8,284,012) (hereafter Cole) and in further view of Prest et al. (U.S. Pat No. 9,915,573) (hereafter Prest).
Regarding claim 39, Sahagen teaches a film resistor comprising: a piezoresistive layer layer (i.e., piezoresistive elements 44, wherein ceramic metal compounds may be substituted for silicon as piezoresistive thin film layers on sapphire) (see Fig. 3); but does not explicitly teach that the piezoresistive layer comprises a first transition metal carbide as a main constituent and least one additive material selected from the group consisting of transition metal nitrides, second transition metal carbides and mixtures thereof, wherein the first transition metal carbide contains a transition metal selected from the group consisting of Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, W and combinations thereof; and electric contacts comprising the first transition metal carbide.
Regarding the composition of the piezoresistive layer, Cole teaches a resistive layer (i.e., thin film resistor 100) (see Fig. 1) comprising a first transition metal carbide as a main constituent (i.e., TiC thin film resistor 100) (see Fig. 1), wherein the first transition metal carbide contains a transition metal selected from the group consisting of Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, W and combinations thereof (i.e., a titanium carbide (TiC) thim film layer 104 pattermed on the substrate 120) (see Fig. 2B), electric contacts comprising the first transition metal carbide (i.e., conductive terminals 106 include TiC) (see Fig. 2D). In view of the teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the first transition metal carbide in order to form a thin film resistor and electrical contacts having high chemical and mechanical stability while still providing sufficient low bulk resistivity. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (see MPEP 2144.07).
Regarding the at least one additive material, Sahagen as modified by Cole as disclosed above does not directly or explicitly teach the at least one additive material. However, Prest teaches at least one additive material selected from the group consisting of transition metal nitrides, second transition metal carbides and mixtures thereof (i.e., pressure sensor comprising a bulk-solidifying amorphous alloy, wherein the amorphous alloy can further include additional element of at least one of cobalt, manganese, zirconium, tantalum, niobium, tungsten, yttrium, titanium, vanadium and hafnium to form carbides and further improve wear and corrosion resistance) (see Column 14, line 18, to Column 15, line 49). In view of the teaching of Prest, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an additive material in order to improve wear and corrosion resistance. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (see MPEP 2144.07).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855